Barrows, J.
The exceptions are taken to the bulk of the charge, in fact, “to all of the instructions” given upon the principal branches of the case.
It has been held that exceptions of this general character cannot be sustained if any of the instructions are found correct. Beaver v. Taylor, 3 Otto, 46.
*134Sufficient warning has been given that this court is not disposed to entertain exceptions thus taken. State v. Reed, 62 Maine, 129, 135. State v. Pike, 65 Maine, 111.
In addition to these cases it has now been directly decided in Harriman v. Sanger (in Penobscot county, not yet announced) that the exceptions must specify the rulings and instructions to which they are designed to apply, and, if taken in gross, will not be considered. As to the greater part of the instructions here reported as excepted to, it must be said that their accuracy and pertinency are manifest at a glance. Many of them áre favorable to the defendants. Indeed the defendants base their motion to set aside the verdict of the jury in part upon the allegation that it “is against law and evidence, and the charge of the justice.”
We do not feel called upon to consider the exceptions to the charge more particularly. The offer of defendants to prove that plaintiff was an irritating and provoking man, and had trouble with others in reference to similar transactions was rightly overruled.
The damages are manifestly excessive, and the finding must have been the result of some improper bias or prejudice. The testimony discloses nothing which justifies so large a verdict either for compensation of the plaintiff or as punishment of the defendants.
The motion must be sustained unless the plaintiff will remit all over four hundred dollars.
Exceptions overruled. Motion sustained unless plaintiff will remit all over $400. If he so remits, Motion and Exceptions overruled.
Appleton, C. J., Walton, Yirgin, Peters and Libbey, JJ\, concurred.